MEMORANDUM **
Diane Willis appeals pro se the district court’s judgment following a bench trial in her action brought under the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for clear error questions of fact, Deegan v. Cont’l Cas. Co., 167 F.3d 502, 508-09 (9th Cir.1999), and we affirm.
The district court did not clearly err in discounting the opinion of Dr. Hohl in favor of thorough opinions from other doctors determining that Willis was not totally *512disabled. Accordingly, we affirm the district court’s judgment in favor of the defendant, finding that Willis was not totally disabled from work in any substantially gainful occupation.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.